Citation Nr: 1134335	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-25 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right foot disorder.

4.  Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The Veteran served on active duty from January 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Board notes that the Veteran had requested a hearing before the Board at the RO.  He was notified in a June 2011 letter that he had been scheduled for such a hearing.  However, he failed to report for that hearing and has not requested that it be rescheduled.  Therefore, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2010).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or sensorineural hearing loss within one year thereafter, and the Veteran has not been shown to currently have bilateral hearing loss that is causally or etiologically related to his military service.

3.  The Veteran has not been shown to have current tinnitus that is related to his military service.

4.  The Veteran has not been shown to have a current right foot disorder that is related to his military service.

5.  The Veteran has not been shown to have a current right leg disorder that is related to his military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service, nor may sensorineural hearing loss be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  A right foot disorder was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

4.  A right leg disorder was not incurred in active service. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with notice in September 2007, prior to the initial decision on the claims in January 2008, as well as in March 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letters about the information and evidence that is necessary to substantiate his claims for service connection and of the division of responsibilities in obtaining such evidence.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with his claims.  He has not identified any outstanding records that are pertinent to his claims.

An October 2009 inquiry of the Social Security Administration (SSA) database by the RO indicated that the Veteran received Supplementary Medical Insurance (SMI), but did not disclose any evidence of disability compensation.  The Veteran has not specifically reported to VA that he is in receipt of disability compensation from SSA.  As VA has not received actual notice that the Veteran receives disability compensation from the SSA or that SSA is in possession of records that may be relevant to the current claims before the Board, attempts to procure any such records are not required by the duty to assist.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  

The Veteran has not identified any outstanding pertinent evidence that could be obtained to substantiate the claims.  Even if there is additional, relevant evidence, such evidence cannot be obtained without his cooperation.  The RO attempted to secure all such outstanding evidence from the Veteran in the September 2007 and March 2011letters.  He did not respond, and further development could not proceed without his response.  The duty to assist is not a one-way street.  A claimant cannot passively wait for assistance in those circumstances where her cooperation is needed for evidentiary development.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).).  

The Board also notes that the Veteran was afforded a VA examination in December 2007 in connection with his hearing loss and tinnitus claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the December 2007 VA examination and medical opinion obtained in this case are more than adequate, as they are predicated on a full reading of the service treatment records as well as the post-service medical records contained in the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the appellant, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

The Board does acknowledge that the Veteran has not been provided a VA examination in connection with his claims for service connection for a right foot disorder and a right leg disorder.  Under the law, an examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and, (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service- connected disability. 38 C.F.R. § 3.159(c)(4).

In the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, a VA examination is unnecessary to decide the claims for service connection for a right foot disorder and right leg disorder because such an examination would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have a current right foot or leg disorder.  The record contains no probative evidence that demonstrates otherwise.  Therefore, because there is no current disorder to which an event, injury, or disease in service could be related, the Board finds that a VA examination is unnecessary. 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an inservice event, injury, or disease).

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.




Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to each of the claims.


I.  Bilateral Hearing Loss 

The Veteran's service treatment records are negative for any complaints or findings related to hearing loss.  Private treatment records dated from 2003 to 2005 later note that the Veteran was seen for mixed hearing loss.

In September 2007, the Veteran submitted a claim for service connection for hearing loss.  In a statement received in October 2007, he indicated that he worked around "excessive noise and acoustic shock" in service, which he believed damaged his hearing.

A December 2007 VA audiology examination report notes the Veteran's complaints of reduced hearing in both ears, with the left being greater than right.  He was uncertain of the date of onset of the hearing loss, but reported that it had worsened over the years.  He also reported a history of noise exposure in service from explosions during basic training and after his military service from hunting and working as a machinist for 31 years.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
35
30
50
LEFT
70
55
45
50
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  After reviewing the claims file, the examiner opined that the Veteran's hearing loss was not caused by noise exposure in service because his hearing loss pattern was not consistent with noise-induced hearing loss.  

In a statement received in May 2008, the Veteran contended that his hearing loss was caused by noise exposure from machine guns and explosions during a nighttime infiltration course at Fort Dix.

Based on the aforementioned evidence, the Veteran has not been shown to have had hearing loss during active service.  It is not in dispute that the Veteran currently has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  However, as noted above, the first medical evidence of such disability is more than 35 years after service.  Such a long period of time between his separation from service and the earliest documentation of the disorder is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).

Nevertheless, the evidence of record does not include any medical opinion indicating that the Veteran's current hearing loss is or may be related to his military service.  In fact, the only medical opinion of record weighs against the claim.  The December 2007 VA examiner's opinion was based on a review of the Veteran's entire pertinent medical history, including his service treatment records and the post-service medical evidence.  He considered the Veteran's reported history and noise exposure.  As noted above, the examiner also provided a rationale for his opinion.  

The Veteran has not contended that he has had hearing loss since his military service.  Rather, as previously noted, he cannot recall the onset of the disorder.  As such, there is no evidence or allegation of continuity of symptomatology.

The Board notes that the Veteran is competent to describe his symptoms, such as difficulty hearing. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record on appeal does not indicate that the appellant has the expertise or competence to provide a probative opinion on a medical matter that requires specialized knowledge, skill, experience, training or education, such as an opinion as to the etiology of hearing loss. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.


II.  Tinnitus

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.

In September 2007, the Veteran submitted a claim for service connection for tinnitus.  In a statement received in October 2007, he indicated that he worked around "excessive noise and acoustic shock" in service, which he believed caused the disorder.

A December 2007 VA audiology examination report notes the Veteran's complaints of periodic tinnitus, which varied in its occurrence.  After reviewing the claims file, the examiner opined that the Veteran's tinnitus was not caused by noise exposure in service because his tinnitus was only present occasionally, which is not consistent with tinnitus caused by noise exposure.  

In a statement received in May 2008, the Veteran maintained that his tinnitus began after his exposure to noise from machine guns and explosions during a nighttime infiltration course at Fort Dix.

The medical evidence of record shows that tinnitus has been diagnosed.  However, as noted above, the Veteran's service treatment records are silent for any diagnosis of tinnitus.  The first medical evidence of such a disorder is more than 40 years after service.  Such a long interval of time between his separation from service and the earliest documentation of the disorder is, of itself, a factor weighing against a finding of service connection.  See Maxson, supra.  

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss resulted.  As previously discussed, the Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).

Nevertheless, the evidence of record does not include any medical opinion indicating that the Veteran's current tinnitus is or may be related to his military service.  In fact, the only medical opinion of record weighs against the claim.  The December 2007 VA examiner's opinion was based on a review of the Veteran's entire pertinent medical history, including his service treatment records and the post-service medical evidence.  He considered the Veteran's reported history and noise exposure.  As noted above, the examiner also provided a rationale for his opinion.  

The Veteran has not contended that he has had tinnitus continuously since his military service.  Rather, as previously noted, he told the December 2007 VA examiner that he has had tinnitus occasionally.  As such, there is no evidence or allegation of continuity of symptomatology.

The Board notes that the Veteran is competent to describe his symptoms, such as ringing in his ears. See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the record on appeal does not indicate that the appellant has the expertise or competence to provide a probative opinion on a medical matter that requires specialized knowledge, skill, experience, training or education, such as the etiology of his tinnitus. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for tinnitus is not warranted.


III.  Right Foot and Right Leg Disorders

The Veteran's service treatment records, including a November 1964 separation examination report, are negative for any complaints, treatment, or diagnosis of a right foot or leg disorder.   

In September 2007, the Veteran submitted a claim for service connection for a right foot disorder and a right leg disorder.  In a statement later received in October 2007, he asserted that he injured his right leg and foot in an "accident" while on active duty and indicated that he sought treatment at Underwood Hospital in Woodbury, New Jersey.  However, he stated that the emergency room doctor refused to treat him because he was on active duty in the military.  Thereafter, he claimed that he traveled more than 70 miles to Fort Monmouth, New Jersey, for treatment at Patterson Army Hospital.  He specified the date of his treatment as "sometime between 1962 and 1965."

The Veteran's service treatment records are negative for any findings or mention of a right foot or right leg disorder.  The post-service medical evidence is also negative for any findings, treatment, or diagnosis of such disorder.  The Veteran has provided virtually no detail about the alleged in-service injury that caused these claimed disorder, and he has not reported any current treatment for a right foot or right leg disorder.  Indeed, despite the notice letters discussed above, he has not identified any medical records pertaining to such claimed disorders.  Moreover, the Veteran has not described any current symptoms or problems.  Instead, he has only referred to his alleged injury in service.

There is simply no evidence that the Veteran has been diagnosed with a right foot or leg disorder at any time during the pendency of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current diagnosis in this case, the Board finds that the Veteran is not entitled to service connection for a right foot disorder and a right leg disorder.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right foot disorder is denied.

Service connection for a right leg disorder is denied.



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


